Exhibit 10.4


SYNTHETECH, INC.

2000 STOCK INCENTIVE PLAN

 

STOCK OPTION GRANT NOTICE

Synthetech, Inc. (the "Company") hereby grants to Participant an Option (the
"Option") to purchase shares of the Company's Common Stock. The Option is
subject to all the terms and conditions set forth in this Stock Option Grant
Notice (this "Grant Notice") and in the Stock Option Agreement and the Company's
2000 Stock Incentive Plan (the "Plan"), which are attached to and incorporated
into this Grant Notice in their entirety.


Participant:

 

Grant Date:

 

Vesting Commencement Date:

 

Number of Shares Subject to Option:

 

Exercise Price (per Share):

$

Option Expiration Date:

 

Type of Option:

o Incentive Stock Option         o Nonqualified Stock Option

Vesting and Exercisability Schedule:

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

Additional Terms/Acknowledgement: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Stock Option
Agreement, the Plan and the Plan Summary. Participant further acknowledges that
as of the Grant Date, this Grant Notice, the Stock Option Agreement and the Plan
set forth the entire understanding between Participant and the Company regarding
the Option and supersede all prior oral and written agreements on the subject.

SYNTHETECH, INC.


By:________________________________________
Its:________________________________________

PARTICIPANT



________________________________________
Signature

 

Date :________________________________________

Attachments:
1. Stock Option Agreement
2. 2000 Stock Incentive Plan
3. Plan Summary

Address: ________________________________________
                 ________________________________________
Taxpayer ID (SSN): ________________________________

 

 

 



 

 

SYNTHETECH, INC.

2000 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

Pursuant to your Stock Option Grant Notice (the "Grant Notice") and this Stock
Option Agreement, Synthetech, Inc. has granted you an Option under its 2000
Stock Incentive Plan (the "Plan") to purchase the number of shares of the
Company's Common Stock at the exercise price indicated in your Grant Notice (the
"Shares"). Capitalized terms not explicitly defined in this Stock Option
Agreement have the same definitions as in the Plan.

The details of the Option are as follows:

1.          Vesting and Exercisability. Subject to the limitations contained
herein, the Option will vest and become exercisable as provided in your Grant
Notice, except that vesting will cease upon the termination of your employment
or service relationship with the Company or a Related Corporation and the
unvested portion of the Option will terminate.

2.          Securities Law Compliance. At the present time, the Company has an
effective registration statement with respect to the Shares. The Company intends
to maintain this registration but has no obligation to do so. In the event the
registration ceases to be effective, you will not be able to exercise the Option
unless exemptions from registration under federal and state securities laws are
available; such exemptions from registration are very limited and might be
unavailable. By accepting the Option, you hereby acknowledge that you have read
and understand Section 14.3 of the Plan.

3.          Incentive Stock Option Qualification. If so designated in your Grant
Notice, all or a portion of the Option is intended to qualify as an Incentive
Stock Option under federal income tax law, but the Company does not represent or
guarantee that the Option qualifies as such.

If the Option has been designated as an Incentive Stock Option and the aggregate
Fair Market Value (determined as of the Grant Date) of the shares of Common
Stock subject to the Option and all other Incentive Stock Options you hold that
first become exercisable during any calendar year exceeds $100,000, any excess
portion will be treated as a Nonqualified Stock Option, unless the Internal
Revenue Service changes the rules and regulations governing the $100,000 limit
for Incentive Stock Options. A portion of the Option may be treated as a
Nonqualified Stock Option if certain events cause exercisability of the Option
to accelerate.

4.          Notice of Disqualifying Disposition. To the extent the Option has
been designated as an Incentive Stock Option, to obtain certain tax benefits
afforded to Incentive Stock Options, you must hold the Shares issued upon the
exercise of the Option for two years

 

 

 



 

after the Grant Date and one year after the date of exercise. You may be subject
to the alternative minimum tax at the time of exercise. You should obtain tax
advice when exercising the Option and prior to the disposition of the Shares. By
accepting the Option, you agree to promptly notify the Company if you dispose of
any of the Shares within one year from the date you exercise all or part of the
Option or within two years from the Grant Date.

5.          Method of Exercise. You may exercise the Option by giving written
notice to the Company, in form and substance satisfactory to the Company, which
will state your election to exercise the Option and the number of Shares for
which you are exercising the Option. The written notice must be accompanied by
full payment of the exercise price for the number of Shares you are purchasing.
You may make this payment in any combination of the following: (a) by cash;
(b) by check acceptable to the Company; (c) if permitted by the Plan
Administrator, by using shares of Common Stock you have owned for at least six
months; (d) if the Common Stock is registered under the Exchange Act, by
instructing a broker to deliver to the Company the total payment required; or
(e) by any other method permitted by the Plan Administrator.

6.          Treatment Upon Termination of Employment or Service Relationship.
The unvested portion of the Option will terminate automatically and without
further notice immediately upon termination of your employment or service
relationship with the Company or a Related Corporation for any reason (the
"Employment Termination Date"). You may exercise the vested portion of the
Option as follows:

(a)        General Rule. You must exercise the vested portion of the Option on
or before the earlier of (i) three months after your Employment Termination Date
and (ii) the Option Expiration Date;

(b)        Retirement or Disability. If your employment or service relationship
terminates due to Retirement or Disability, you must exercise the vested portion
of the Option on or before the earlier of (i) one year after your Employment
Termination Date and (ii) the Option Expiration Date.

(c)        Death. If your employment or service relationship terminates due to
your death, the vested portion of the Option must be exercised on or before the
earlier of (i) one year after your Employment Termination Date and (ii) the
Option Expiration Date. If you die after your Employment Termination Date but
while the Option is still exercisable, the vested portion of the Option may be
exercised until the earlier of (x) one year after the date of death and (y) the
Option Expiration Date; and

(d)        Cause. The vested portion of the Option will automatically expire at
the time the Company first notifies you of the termination of your employment or
service relationship with the Company or a Related Corporation for Cause, unless
the Plan Administrator determines otherwise. If your employment or service
relationship is

 

-2-



 

suspended pending an investigation of whether you will be terminated for Cause,
all your rights under the Option likewise will be suspended during the period of
investigation. If any facts that would constitute termination for Cause are
discovered after your Employment Termination Date, any Option you then hold may
be immediately terminated by the Plan Administrator.

The Option must be exercised within three months after termination of employment
for reasons other than death or Disability and one year after termination of
employment due to Disability to qualify for the beneficial tax treatment
afforded Incentive Stock Options.

It is your responsibility to be aware of the date the Option terminates.

7.          Limited Transferability. During your lifetime only you can exercise
the Option. The Option is not transferable except by will or by the applicable
laws of descent and distribution, except that Nonqualified Stock Options may be
transferred to the extent permitted by the Plan Administrator. The Plan provides
for exercise of the Option by a designated beneficiary or the personal
representative of your estate.

8.          Withholding Taxes. As a condition to the exercise of any portion of
the Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.

9.          Option Not an Employment or Service Contract. Nothing in the Plan or
any Option granted under the Plan will be deemed to constitute an employment
contract or confer or be deemed to confer any right for you to continue in the
employ of, or to continue any other relationship with, the Company or any
Related Corporation or limit in any way the right of the Company or any Related
Corporation to terminate your employment or other relationship at any time, with
or without Cause.

10.        No Right to Damages. You will have no right to bring a claim or to
receive damages if you are required to exercise the vested portion of the Option
within three months (one year in the case of Retirement, Disability or death) of
the Employment Termination Date or if any portion of the Option is cancelled or
expires unexercised. The loss of existing or potential profit in Options will
not constitute an element of damages in the event of termination of your
employment or service relationship for any reason even if the termination is in
violation of an obligation of the Company or a Related Corporation to you.

11.        Binding Effect. This Agreement will inure to the benefit of the
successors and assigns of the Company and be binding upon you and your heirs,
executors, administrators, successors and assigns.



 

-3-

 

 



 

 

12.        Limitation on Rights; No Right to Future Grants; Extraordinary Item
of Compensation. By entering into this Agreement and accepting the grant of the
Option evidenced hereby, you acknowledge: (a) that the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (b) that
the grant of the Option is a one-time benefit which does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (c) that all determinations with respect to any such future
grants, including, but not limited to, the times when options will be granted,
the number of shares subject to each option, the option price, and the time or
times when each option will be exercisable, will be at the sole discretion of
the Company; (d) that your participation in the Plan is voluntary; (e) that the
value of the Option is an extraordinary item of compensation which is outside
the scope of your employment contract, if any; (f) that the Option is not part
of normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (g) that the vesting of the
Option ceases upon termination of employment or service relationship with the
Company for any reason except as may otherwise be explicitly provided in the
Plan or this Agreement or otherwise permitted by the Plan Administrator;
(h) that the future value of the Shares underlying the Option is unknown and
cannot be predicted with certainty; and (i) that if the Shares underlying the
Option do not increase in value, the Option will have no value.

13. Employee Data Privacy. By entering this Agreement, you (a) authorize the
Company and your employer, if different, and any agent of the Company
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company or any of its affiliates any information and data the Company
requests in order to facilitate the grant of the Option and the administration
of the Plan; (b) waive any data privacy rights you may have with respect to such
information; and (c) authorize the Company and its agents to store and transmit
such information in electronic form.

 

 

-4-